DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dick (US Patent 3,922,797).
Dick discloses a system 5 comprising:  a first heat transfer medium 13; a first working fluid (water, see column 4, lines 17-21); a first heat exchanger 6; and a second heat exchanger 8; wherein:  the first heat transfer medium comprises solid particles (Abstract), the first heat transfer is capable of being heated to a certain temperature, a conveyor 12 to transfer the first heat transfer medium from the first heat exchanger to the second heat exchanger, and the second heat exchanger is configured to transfer heat from the first heat transfer medium at a second temperature to the first working fluid at a temperature, resulting in cooling of the first heat transfer medium from the second temperature to the first temperature and heating of the first working fluid from a temperature to a hotter temperature due to the heat transfer (Abstract).  Dick does not disclose a conduit to transfer the first heat transfer medium from the first heat exchanger to the second heat exchanger, however, Dick discloses a conveyor to transfer the medium, and it is well known that conveyors often have side walls extending from the sides of the conveyor to prevent materials from falling off of the conveyor.  These sidewalls form the .
4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dick in view of Rivas Cortes et al.
Rivas Cortes et al. discloses a system comprising a first turbine 100; and a shaft [009], wherein a working fluid (steam) is expanded through the turbine to generate electricity by the rotating of the shaft.  Because the system of Dick produces steam as a byproduct of its operations, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have to have modified the device of Dick in order to use the steam into the system of Rivas Cortes et al. to produce electricity instead of wasting the steam.
Allowable Subject Matter
5.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The election of claims 14-20 is acknowledged filed 3/30/2021.  All non-elected claims must be cancelled if/when this case goes to allowance.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763